IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILMINGTON SAVINGS FUND               : No. 669 MAL 2014
SOCIETY FSB AND GARY WARD,            :
                                      :
                     Respondents      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
JACK COHEN,                           :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.